DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	Applicant is required to elect a single disclosed species from a population of cells comprising a dendritic cell/tumor cell fusion or a dendritic cell/extracellular vesicle fusion, as recited in claim 1.
	Applicant is required to elect a single disclosed species from an indoleamine-2,3-dioxygenase (IDO) inhibitor and/or a hypomethylating agent (HMA), as recited in claim 1.
	If applicant elects a hypomethlyating agent, applicant is further required 	to elect a specific HMA agent as recited in claim 2.
	If applicant elects an IDO inhibitor, applicant is further required to elect 	a specific IDO inhibitor as recited in claim 3.
	Applicant is required to elect a single disclosed species of tumor cells from spheroid or organoid, as recited in claim 8.
	Applicant is required to elect a single disclosed species of tumor from a solid tumor or a hemotologic malignancy, as recited in claim 9.
If applicant elects a solid tumor, applicant is further required 	to elect 	a specific solid tumor as recited in claim 10.
If applicant elects a hemotologic malignancy, applicant is further 	required to elect a specific hemotologic malignancy as recited in claim 	11.
	Applicant is required to elect a single disclosed immunomodulatory agent as recited in claim 13.
	Applicant is required to elect a single checkpoint inhibitor as recited in claim 16.
	Applicant is required to elect a single disclosed species from a TLR agonist, CPG ODN, polyIC, or tetanus toxoid as recited in claim 18.
Applicant is required, in reply to this action, to elect a single species from groups i-vii (e.g. from group i, elect dendritic cell/tumor cell fusion; from group ii, elect IDO inhibitor; from group ii.a, elect 1-MDT; from group iii, elect organoid; from group iv, elect solid tumor; from group iv.a, elect breast tumor; from group v, elect lenalidomide; from group vi, elect PD1 antibody; from group vii, elect polyIC) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1.
The species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the species require the technical feature of a, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ou (J Cancer Res Clin Oncol 134, 525–533, published 2008).  
	Ou teaches a method of treating a tumor in a patient comprising administering to said patient a composition comprising: a. a population of cells comprising a dendritic cell/tumor cell fusion (Page 527, DC/tumor fusion cell preparation) and b. an indoleamine-2,3-dioxygenase (IDO) inhibitor (Page 527, Treatment of mice with DC/LLC fusion vaccine and IDO inhibitor 1-MT). Thus the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ou. 
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643  

/HONG SANG/Primary Examiner, Art Unit 1643